Citation Nr: 0933572	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left ear hearing loss 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1972 until June 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.


FINDING OF FACT

A preexisting left hear hearing loss became worse during 
active service.


CONCLUSION OF LAW

Left ear hearing loss disability was aggravated by service.  
38 U.S.C.A §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.306(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Applicable Law

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

A Veteran is presumed to have entered service in sound 
condition with respect to his or her health.  See 38 U.S.C.A. 
§ 1111.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

The Veteran contends to have a left ear hearing loss 
disability as a result of in-service noise exposure.  
Specifically, he stated at his April 2009 hearing before the 
undersigned, that he was to intense noise while operating M-
60 A-1 and M-577 A-1 tanks in training and maneuvering 
exercises.  Such exposure included noise from firing weapons 
and from diesel engines.  The Veteran also recounted an 
incident in which earplugs, used for hearing protection, had 
fallen out of the Veteran's ears during a firing exercise.  
Following the exercise, the Veteran reported that he suffered 
from a temporary complete loss of hearing.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed left ear hearing loss disability 
was incurred in combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application.

Analysis

The Veteran's service treatment records reflect that the left 
ear hearing loss existed at the time that the Veteran entered 
service.  On audiological evaluation in June 1972, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
90
40

At his April 2009 hearing, the Veteran indicated that, in 
spite of the above audiological examination, he had been 
unaware that he was suffering from any hearing loss when he 
entered service in 1972.  The remaining service treatment 
records do not reflect treatment or complaints of any hearing 
loss.  The record shows that the Veteran underwent two 
audiological examinations in February 1975.  On one 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:



HERTZ



500
1000
2000
4000
LEFT
10
10
5
35



On another evaluation, performed the same day, pure tone 
thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
LEFT
25
25
25
55

In both cases the box marked 3000 hertz had only a line 
through it, with no data provided.  In his hearing, the 
Veteran stated that during testing he was unable to hear any 
sound in the 3000 hertz range and that was the reason that no 
data was recorded.  He also stated that he was told at the 
time that his hearing loss was due to the high frequency 
sound produced by diesel engines of the type he had been 
exposed to.

Following separation from active service in June 1975, the 
evidence first shows treatment referable to a left ear 
hearing loss disability in January 2008.  At that time the 
Veteran underwent a VA examination in which he indicated that 
he had a great deal of difficulty hearing women's voices.  He 
also reported exposure to post-service noise from hunting.  
On authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
75
75
65

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The examiner diagnosed the Veteran 
with sloping to moderate to severe sensorineural hearing loss 
from 1500 to 8000 hertz.  She then stated that because 
separation and entrance examinations revealed no evidence of 
significant change in hearing sensitivity during service, the 
Veteran's left ear hearing loss was not at least as likely as 
not the result of noise exposure during service.



An April 2008 VA examination came to a similar conclusion.  
In that case the examiner stated that she based her 
conclusion on the criteria that in order to be considered 
significant, at least two frequencies must have a documented 
threshold shift of at least 15 decibels from entrance to 
separation.  After reviewing the Veteran's entrance and 
separation audiological evaluations, the examiner indicated 
that the Veteran's left ear hearing loss was not at least as 
likely as not the result of noise exposure during service.

As left ear hearing loss is shown to have existed at the time 
that the Veteran entered service, the Board must address 
whether his hearing loss increased in severity or was 
aggravated during the period of active service. As noted, a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306(a) (2008).

In this case, the record clearly indicates that the Veteran's 
left ear hearing loss became worse in service and no evidence 
has been presented to suggest that such worsening was the 
result of the natural progress of a hearing loss disease or 
disorder.  While the Board recognizes that both VA 
examinations stated that the Veteran's hearing loss had not 
become significantly worse during service, a "significant" 
worsening is not the legal criteria by which a presumption of 
aggravation may be rebutted.  Rather is it VA's burden to 
show clear and unmistakable evidence (obvious and manifest) 
that the Veteran's disability was not made worse by service.  
38 C.F.R. § 3.306(b).  The record fails to present clear and 
unmistakable evidence that the recorded aggravation was not 
the result of active service.

The weight of the evidence favor the Veteran's claim and 
service connection for left ear hearing loss disability is 
granted.




ORDER

Service connection for left ear hearing loss disability is 
granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


